107 F.3d 5
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.James Edward GORDON, Defendant-Appellant.
No. 96-1358.
United States Court of Appeals, Second Circuit.
Jan. 7, 1997.

1
Appearing for Appellant:  Edward S. Zas, Legal Aid Soc'y, Fed.  Def. Div.App. Bur., N.Y., N.Y.


2
Appearing for Appellee:  William E. Craco, Ass't U.S. Att'y, SDNY, N.Y., N.Y.


3
S.D.N.Y.


4
AFFIRMED.


5
Before KEARSE, CABRANES, Circuit Judges, and KELLEHER, District Judge*.


6
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


7
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.


8
Defendant James Edward Gordon appeals from a judgment entered in the United States District Court for the Southern District of New York following a bench trial before Shira A. Scheindlin, Judge, convicting him on one count of holding undelivered mail in violation of 18 U.S.C. § 1703.  He was sentenced principally to three years' probation.  On appeal, Gordon argues principally that the district court erred in denying his pretrial motion to suppress evidence on the grounds that the police violated his Fourth Amendment rights by stopping him without reasonable suspicion, arresting him for trespassing without probable cause, and searching his car without a warrant and without conducting a lawful inventory search.


9
The district court rejected each of Gordon's contentions in its Memorandum Opinion and Order dated March 12, 1996.  Giving due deference to the district court's findings as to the credibility of the witnesses before it, we find no clear error in the district court's findings of fact.  Nor, under our de novo standard of review of the district court's application of legal principles, see, e.g., Ornelas v. United States, 116 S.Ct. 1657, 1663 (1996) (whether facts as found by district court are sufficient to establish probable cause or reasonable suspicion is subject to de novo review), do we see any error of law.  Accordingly, we reject Gordon's contentions substantially for the reasons stated in that Memorandum Opinion and Order.


10
We have considered all of Gordon's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.



*
 Honorable Robert J. Kelleher, of the United States District Court for the Central District of California, sitting by designation